Case 4:18-cV-01044-HSG Document 93 Filed 11/08/18 Page 1 of 6

PARRISH LAW OFFICES

788 WASH|NGTON RoAi) 412.561.6250
PlTTsauRGi-l, PENNsyLv/\Nl/\ 15228-2021 FAX 412.561.6255
wwdeiEW%lmHein& 2018 E-mail: info@dparrishlaw.com

Magistrate Judge Joseph C. Spero
United States District Court for the
Northern District of California
450 Golden Gate Ave.

San Francisco, CA 94102

Re: TechShop, Inc. v. Rasure, et al.,
Case No. 18-cv-01044-HSG-JCS
Joint Letter Brief

Dear Judge Spero,

In accordance with your Standing Order regarding discovery disputes, Plaintiff Doris Kaelin, as
trustee for the estate of TechShop, Inc. (hereinafter “TechShop”), files this Joint Letter Brief
regarding a discovery dispute. Counsel for the parties met and conferred on November l, 2018,
in person, for more than 1 hour regarding the matters that are the subject of this letter. Discovery
in this case closed on November 2, 2018.

Despite repeated requests, through 4:45pm on the fifth business day after the meet and confer,
Defendants had failed to provide their portion of the letter brief.

There is one issue in dispute: What consequences to/response should there be for Defendants’
failure to comply with the Court’s Order of October 12, 2018 awarding Plaintiff’s its fees and
costs incurred as a result of the prior discovery disputes?

Plaintiff’s Statement/Final Substantive Position/Proposed Compromise:

Defendants are in contempt of this Court’s Order of October 12, 2018 issued as a result of
Defendants failure to comply with the Court’s prior Order.

On June 26, 2018, Plaintiff served Requests for Production. Those Requests were met with a
series of false statements, delays, and evasions that resulted in Plaintiff filing a motion to
compel/sanctions on September 4, 2018. In response, the Court ordered an in-person meet and
confer at the courthouse on September 13, 2018. When not all the issues were resolved, the
Court issued an Order addressing the remaining issues and ordering production completed by
September 21 , 2018 (later extended to September 25, 2018). When that Order was not complied
with, after further delay, a Joint Discovery Letter Was filed on October 5, 2018. On Friday,
October 12, 2018, this Court held a hearing and issued an Order providing, in part:

The Court awards to the Plaintiff attorney’s fees and costs uncured by the Plaintiff
in preparing the motion to compel filed on 9/4/ 18 and incurred since that date with
respect to this discovery dispute through today. All pending productions of
documents pursuant to the Court’s previous order shall be completed without fail
by the Defendants on or before 10/22/2018.

Case 4:18-cv-01044-HSG Document 93 Filed 11/08/18 Page 2 of 6

PARRISH LAW OFFICES Pag€ 2

On Tuesday, October 16, 2018, Plaintiff provided Defendants redacted copies of the relevant
billing records. See attached. Those fees and expenses totaled $22,918 representing time spent,
inter alia, drafting a 19 page initial motion with 8 exhibits, a joint discovery letter, two hearings,
11 hours of meet and confers, and nearly 2 hours simply waiting for Defendants’ counsel to
arrive tardin at the scheduled meet and confers. Plaintiff chose to exercise billing discretion and
reduced the fees by 10% across the board, thereby reducing the fees and expenses to $20, 626.
Also on October 16, 2018, Defendant Rasure attended an auction of equipment and purchased
machinery with a total cost of more than $25, 000.

Defendants did not comply with the Court’ s Order and none of the compelled documents were
produced by October 22, 2018. Instead, some documents were produced starting on October 23
and several days thereafter.

With regard to the awarded fees, Defendants made no effort to comply. Through October 25,
2018, no communication from Defendants regarding the fees was received and no payment was
made. On October 25, 2018, pursuant to the Court’s Order, Plaintiff requested an in-person meet
and confer about the fee award. Consistent with her past practice, Defendants’ counsel, Ms.
Draper, refused to meet and confer until the fifth business day after the request.

An in-person meet and confer was held on November 1, 2018. At the meet and confer, Ms.
Draper indicated:

l) No effort had been made to comply with the Order because Ms. Draper was busy With
other matters;

2) Though they did not file objections, Defendants felt that the Court’s award was unjust
because not all of the underlying issues were decided the way Plaintiff requested; `

3) Defendants felt that the fees themselves were unreasonable;

4) Defendants felt that the fees on the September 4 motion should be limited to the billing
Statement submitted with the motion reflecting fees only through the end of August (i.e.,
excluding the time spent September 1-4 as well as the time at the hearing, etc.);

5) Various other complaints about individual entries;

6) Defendants felt that the Court’s Order was merely an “a_ward” and not an order to pay;

7) None of the Defendants could pay the fees because, While they could pay their other
expenses and had assets, they did not have “cash for this” and refused to provide assets;

8) Any payment would have to be on installments of $1,000-1 ,500/m0nth;

9) Defendants refused to provide records demonstrating their inability to pay;

10) Ms. Draper refused to indicate whether she had been paid; and

11) Defendants objected to paying opposing counsel and instead Wanted to pay the trustee or
the bankruptcy court.

Plaintiff indicated that payment to its counsel directly was the manner authorized by the trustee
but that payment to the trustee/bankruptcy court directly was fine as well. Defendants still
refused to comply.

After the meet and confer, consistent with her past practice, Ms. Draper refused to provide her
portion of the Joint Discovery Letter until late in the afternoon on the fifth business day after the
meet and confer. As a result of the defiance, Plaintiff’s counsel has been forced to spend an
additional 3.5 hours conducting the meet and confer, drafting its portion of this letter, and
finalizing/filing the document. That corresponds to additional fees of $1,802.

Case 4:18-cv-01044-HSG Document 93 Filed 11/08/18 Page 3 of 6

PARRISH LAW OFFICES ' Pag€ 3

Defendants are in contempt of this Court’s Order issued as a result of Defendants failure to
comply with an earlier order. Defendants have never made any effort to comply or offered
anything establishing that compliance was impossible To the extent that Defendants had any
real dispute about anything, they could have attempted to resolve it, or paid non-objected to
amounts, or paid the trustee or the bankruptcy court. Instead, Defendants chose to defy the
Court’s Order, including through delay, Thus, rather than diligently attempting to comply,
Defendants’ counsel has sought to maximize the delay even on the filing of this letter brief.
Defendants do not really claim poverty or inability to pay. Instead, Defendants merely claim that
they would prefer to spend their money on other things and defy the Court’s Order. Further, any
claim to an inability to pay is belied by, at leasti 1) Mr. Rasure’s known bid at the auction; 2) the
fact that the Defendant businesses continue to operate and have revenue; 3) Defendants refusal to
provide any support for such a claim; and 4) Defendants refusal to indicate whether they are
paying their own lawyer to resist the Court’s Order.

Defendants are in contempt and should be ordered to pay all of Plaintiff’s fees (including the fees
incurred in addressing the contempt) and whatever further relief this Court feels is appropriate

Defendants’ Statement/Final Substantive Positiog/Proposed Col_npromise:

Respectful submitted:

Jam Pi no Anne Draper

Co for Plaintiff Counsel for Defendants

 

Case 4:18-cv-01044-HSG Document 93 Filed 11/08/18 Page 4 of 6

James Pistorino

From: James Pistorino

Sent: Tuesday, October 16, 2018 8:10 PM
To: 'Ann Draper'

Subject: Fees Pursuant to Court's Order
Attachments: Bi||ingStatement.pdf

Ms. Draper,

Fo||owing up on Judge Spero’s Order regarding fees, attached, please find redacted billing statements related to the
discovery motion practice.

The fees tota|: $22,918.50.

l have chosen to exercise my billing judgment and reduce the fees by 10% across the board.

According|y, the resulting fees are: $20,626.00.

P|ease make a check out to Parrish Law Office and mail/deliver it to:

James Pistorino
224 Lexington Dr.
N|en|o Park, CA 94025

Rega rds,
James Pistorino

Case 4:18-cv-01044-HSG Document 93 Filed 11/08/18 Page 5 of 6

Parrish Law Offices

788 Washington Road
Pittsburgh, PA 15228 Date

 

 

 

 

9/4/20 l 8

 

 

Blll To

 

 

TechShop, Ino.

 

 

8/21/'2018
8/22/2018
8/30[2018
8/31/2018

 

 

meet and confer wl opposing oounseT, prep"for` §aii'io_"___
meet and confer wl opposing counsel, prep for same
revise/review motion to compel

revise/review motion to compel

 

 

 

 

 

 

 

 

 

2.l Profsrvcs @ $SiS/hr

 

 

invoice
invoice #
ss 1 s
Clianthalter No. Matter Llne 1
"“"" ajr'PF¢?éi~§iM""°" 1,081.50
2.3 Profsrvcs @ SSlS/hr 1,184.50
3.2 Profsrvcs @ sslsfhr 1,648.00

1,081.50

 

 

 

___.. ____`.__.___

 

 

Case 4:18-cv-01044-HSG Document 93 Filed 11/08/18 Page 6 of 6

Parrish Law Offices

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

l

_ invoice
788 Washmgton Road
PitiBburgh, PA 15228 Date invoice #

1010/2018 5868
Bill To
TechShop, Inc.
Clienthatter Nc. Matter Llna 1

Servioe Description Qty ltem Amount
9/2/2018 revise/review motion to compel 3.9 me mci @ $515/}11- 2,008.50
9l3l20|8 revise/review motion to compel 4.6 Profsrvcs @ S§l$lhr 2,369.00
9/4!2018 revise/review motion to compel, revisdroview memo to opposing 3.6 me srvcs @ $SISIhr 1,854.00

counsel ro: same, reviewing production
9/4/2018 Revicw and comment on motion to compei. l.$ Prof srvcs @ 8550/i\r 825.00

l-971‘3l'20l8 lauending.hmdny meet and confer 111/opposing counsel 5.4| Profsrvcs @ 85 l$lhr 2,781.00 l
“" r"smlzors°'“¢eviewmgi'r€diuib_n, meet ind Mb%?posing E¢u“nsei,' " ‘ °° ` 3.7 i>rof`sr`ves @ s's 1'5/h'r_ " '_` ' ~ '1;905;50_ "

revise/review memo rec same
9/28/2018 reviewing production, meet and confer w/opposing counsel, 5.2 Profsrvcs @ $515/111' 2,678.00

reviewing order/rules
9/30/'2018 revise/review joint letter brief 2.9 Profsrvts @ 85 l$lhr 1,493.50
1015/2018 attention to Blingjoint discovery letter 0.7 Prot`srvoo @ $515/11r 360.50
10/12)'2018 prep for and attending discovery hearing 3.2 Profsrvw @ $515/111' 1,648.00

 

 

 

 

 

 

 

 

 

 

 

 

